DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s amendment filed on 12/15/2021 was entered.
Claims 47, 51, 58-63 and 70-74 are pending in the present application.
In light of the Examiner’s amendment below, all previously withdrawn species were rejoined and examined together with the previously elected species.
Accordingly, claims 47, 51, 58-63 and 70-74 are examined on the merits herein.

Response to Amendment
1.	The rejection under 35 U.S.C. 102(a)(2) as being anticipated by Ran et al (WO 2015/089473 with an effective filing date of 12/12/2013) was withdrawn in light of the cancellation of claims 68-69.
2.	The 103 rejections based on Ran et al (WO 2015/089473 with an effective filing date of 12/12/2013) were withdrawn in light of currently amended independent claim 47 and new independent claim 75 (see Examiner’s Amendment below).

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
attorney Olga Kay on 02/08/2022.
The application has been amended as follows: 

In the Claims:
Please cancel claims 51 and 74; and add new claim 75 below.
Claims 47, 58, 62 and 70-71 were amended below.
	Claim 47 (Currently amended)	An engineered Type II CRISPR single guide RNA capable of forming a complex with a Type II CRISPR Cas9 protein, comprising:
	a spacer sequence capable of hybridizing to a target nucleic acid sequence; and
	a[[n]] sgBackbone consisting of:
		a minimum CRISPR repeat sequence;
		a single guide connector sequence;
		a minimum tracrRNA sequence; and
		a 3’ tracrRNA sequence;
	wherein the sgBackbone is encoded by a sequence selected from [[a]]the group consisting of SEQ ID Nos:

Claim 58 (Currently amended)	A composition comprising:
the engineered Type II CRISPR single guide RNA of claim 47 or claim 75; and a Cas9 protein.

Claim 62 (Currently amended)	A kit comprising:
 or claim 75; or a polynucleotide encoding the engineered Type II CRISPR single guide RNA of claim 47 or claim 75; and
a buffer.

Claim 70 (Currently amended)	A cell[[,]] comprising the engineered Type II CRISPR single guide RNA of claim 47 or claim 75.

Claim 71 (Currently amended)	A cell[[,]] comprising the composition of claim 58.

Claim 75 (New)	An engineered Type II CRISPR single guide RNA capable of forming a complex with a Type II CRISPR Cas9 protein, consisting of:
	a spacer sequence capable of hybridizing to a target nucleic acid sequence; and
	a sgBackbone consisting of:
		a minimum CRISPR repeat sequence;
		a single guide connector sequence;
		a minimum tracrRNA sequence; and
		a 3’ tracrRNA sequence;
	wherein the sgBackbone is encoded by a sequence consisting of SEQ ID NO: 1469 or SEQ ID NO: 1470.

REASON FOR ALLOWANCE
The prior art does not teach or fairly suggest at least an engineered Type II CRISPR single guide RNA capable of forming a complex with a Type II CRISPR Cas9 protein, comprising: a spacer sequence capable of hybridizing to a target nucleic acid sequence and a sgBackbone that is encoded by SEQ ID NO: 1471 or SEQ ID NO: 1474; or an engineered Type II CRISPR single guide RNA capable of forming a complex with a Type II CRISPR Cas9 protein, consisting of: a spacer sequence capable of hybridizing to a target nucleic acid sequence and a sgBackbone that is encoded by a sequence consisting of SEQ ID NO: 1469 or SEQ ID NO: 1470.
Accordingly, claims 47, 58-63, 70-73 and 75 are allowable over the prior art of record. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Quang Nguyen, Ph.D., whose telephone number is (571) 272-0776.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s SPE, Christopher M. Babic, may be reached at (571) 272-8507.
	To aid in correlating any papers for this application, all further correspondence regarding this application should be directed to Group Art Unit 1633; Central Fax No. (571) 273-8300. 
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to (571) 272-0547.
	Patent applicants with problems or questions regarding electronic images that can be viewed in the Patent Application Information Retrieval system (PAIR) can now contact the USPTO’s Patent Electronic Business Center (Patent EBC) for assistance.  Representatives are available to answer your questions daily from 6 am to midnight (EST). The toll free number is (866) 217-9197. When calling please have your application 

/QUANG NGUYEN/Primary Examiner, Art Unit 1633